Citation Nr: 9918354	
Decision Date: 07/01/99    Archive Date: 07/15/99

DOCKET NO.  93-03 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for traumatic arthritis of the left ankle.

2.  Entitlement to an initial disability rating in excess of 
10 percent for a right knee disorder with degenerative 
arthritis.

3.  Entitlement to an initial disability rating in excess of 
0 percent for a right shoulder disorder.

4.  Entitlement to restoration of service connection for low 
back pain, which was severed in an August 1998 rating 
decision.


REPRESENTATION

Appellant represented by:	Maryland Veterans' Service 
Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The appellant served on active duty from July 1983 to August 
1986 and from August 1990 to May 1992.  His service 
separation records from his last period of service indicate 
that he had a total of seven years, one month, and nine days 
active service prior to his last period of service.

The instant appeal arose from a November 1992 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO), in Baltimore, Maryland, which granted a claim for 
service connection for traumatic arthritis of the left ankle 
and right knee with a history of low back pain and right 
shoulder pain and assigned a 10 percent disability 
evaluation.  The veteran testified at a personal hearing 
before the undersigned member of the Board of Veterans' 
Appeals (Board) in May 1993.  This case was remanded by the 
Board in October 1993 to develop additional evidence and to 
clarify the veteran's service-connected disabilities and the 
disability evaluations of each.

By rating decision dated in March 1998, evaluation of 
service-connected traumatic arthritis of the left ankle was 
continued at 10 percent; evaluation of a service-connected 
right knee disorder was increased, to 10 percent; and 
evaluation of a service-connected right shoulder disorder was 
continued at 0 percent.  As regards the right knee claim, 
since that claim has not been withdrawn, an increased rating 
above 10 percent remains at issue on appeal.  See AB v. 
Brown, 6 Vet.App. 35 (1993) (a claim remains in controversy 
where less than the maximum available benefits are awarded).

The instant appeal as to the restoration of service 
connection for low back pain arose from a December 1998 
rating decision finalized severance of service connection for 
low back pain.


REMAND

The appellant contends, in substance, that his service-
connected left ankle, right knee, and right shoulder 
disorders are more severe than the current disability 
evaluations suggest; therefore, he believes increased ratings 
are warranted.

VA has a duty to assist the veteran in the development of all 
facts pertinent to his claims.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1998).  This includes the duty 
to obtain VA examinations which provide an adequate basis 
upon which to determine entitlement to the benefits sought.  
Littke v. Derwinski, 1 Vet.App. 90 (1991).  

The veteran's left ankle, right knee, and right shoulder 
disorders were last examined by VA in April 1997.  Although 
the examination report noted numerous objective findings, it 
did not specifically address whether there was range of 
motion lost due to pain on use or during exacerbation of the 
disability.  In his April 1999 written statement, the 
veteran's representative also requested additional 
examinations to assess functional limitation due to pain.  
Thus, another VA examination should be ordered.  The Board 
reminds the appellant that 38 C.F.R. § 3.655 requires the 
dismissal of a claim for an increased rating where the 
veteran fails to report for a scheduled examination deemed to 
be necessary by VA.

Also, during his May 1993 personal hearing, the veteran 
testified that he had received treatment from the "VA 
medical clinic at Cambridge" for his service-connected 
disabilities around the time of his separation from service, 
in May or June 1992.  These records are not associated with 
the claims folder and apparently have not been sought.  The 
RO should attempt to associate these records with the claims 
folder.

In a December 1998 rating decision, the RO finalized 
severance of service connection for low back pain.  The 
veteran was notified of the decision by letter dated January 
5, 1999.  The Board construes portions of the written 
statement made by the veteran's representative, dated April 
27, 1999, as a timely notice of disagreement with the 
December 1998 rating decision.  38 C.F.R. § 20.302(a) (1998).

Since the veteran has placed the issue of entitlement to 
restoration of service connection for low back pain in 
appellate status, a remand is necessary in order to issue a 
statement of the case on that issue.  See Archbold v. Brown, 
9 Vet. App. 124, 130 (1996); Godfrey v. Brown, 7 Vet. App. 
398, 408-410 (1995).

In light of the foregoing, these issues are REMANDED to the 
RO for the following:

1.  The RO should contact the appropriate 
sources, including the National Personnel 
Records Center (NPRC), and have said 
sources provide a copy of the veteran's 
DD214 and/or verify the veteran's 
period(s) of active duty and character of 
discharge of any period between August 
1986 and August 1990.

2.  The RO should ask the veteran to 
provide the RO with information regarding 
any evidence of current or past treatment 
for his left ankle, right knee, and right 
shoulder that has not already been made 
part of the record, particularly any 
evidence of reported right knee surgery 
in 1989, and should assist him in 
obtaining such evidence following the 
procedures set forth in 38 C.F.R. § 3.159 
(1998).  Any additional evidence obtained 
should be associated with the claims 
folder.  

3.  The RO should also obtain all records 
of inpatient or outpatient treatment 
provided to the veteran at VA medical 
facilities, in particular at the VA 
medical clinic in Cambridge in May or 
June 1992.  All of these records are to 
be associated with the claims folder.

4.  The RO should arrange for an 
appropriate VA examination for the 
purpose of ascertaining the nature and 
extent of severity of the veteran's 
service-connected left ankle, right knee, 
and right shoulder disorders.  The claims 
folder and a copy of this remand must be 
made available and reviewed by the 
examiner prior to the examination.  All 
necessary tests should be conducted, 
including diagnostic radiography such as 
X-rays, MRI, and CT scans that the 
examiner may deem necessary.  The 
examiner should review the results of any 
testing prior to completion of the 
report.  With respect to the functioning 
of the veteran's left ankle, right knee, 
and right shoulder, attention should be 
given to the presence or absence of pain, 
any limitation of motion, swelling, 
ankylosis (favorable or unfavorable), 
subluxation, lateral instability, 
dislocation, locking of the joint, loose 
motion, crepitus, deformity or 
impairment.  The examiner should provide 
complete and detailed discussion with 
respect to any weakness; fatigability; 
incoordination; restricted movement; or 
pain on motion.  The examiner should 
provide a description of the effect, if 
any, of the veteran's pain on the 
function and movement of his left ankle, 
right knee, and right shoulder.  See 
DeLuca v. Brown, 8 Vet.App. 202 (1995); 
38 C.F.R. § 4.40 (1997) (functional loss 
may be due to pain, supported by adequate 
pathology).  In particular, it should be 
ascertained whether there is additional 
motion lost due to pain on use or during 
exacerbation of the disabilities.  The 
examiner is requested to comment on the 
degree of limitation on normal 
functioning caused by pain and the effect 
of his left ankle, right knee, and right 
shoulder disabilities on his 
employability.  Range of motion testing 
should be conducted with an explanation 
as to what is the normal range of motion.  
The report of examination should be 
comprehensive and include a detailed 
account of all manifestations of left 
ankle, right knee, and right shoulder 
pathology found to be present.  The 
examiner should provide complete 
rationales for all conclusions reached.

5.  Following completion of the 
foregoing, the RO must review the 
appellant's claims folder and ensure that 
all of the foregoing development action 
has been conducted and completed in full.  
If any development is incomplete, 
appropriate corrective action is to be 
implemented.

6.  The RO should readjudicate the 
appellant's claims for increased ratings 
with consideration given to all of the 
evidence of record, including any 
additional medical evidence obtained by 
the RO pursuant to this remand.

7.  The RO should issue a statement of 
the case in connection with the issue of 
entitlement to restoration of service 
connection for low back pain.

8.  The veteran and his representative 
are reminded that they have yet to 
perfect an appeal to the December 1998 
rating decision which severed entitlement 
to service connection for low back pain 
by filing a timely appeal statement (VA 
Form 9) in response to the statement of 
the case to be issued pursuant to this 
remand.

9.  The veteran is hereby informed that 
he is free to submit additional evidence 
or argument while these issues are on 
remand.  Quarles v. Derwinski, 3 Vet. 
App. 129 (1992); Booth v. Brown, 8 Vet. 
App. 109 (1995); and Falzone v. Brown, 
8 Vet. App. 398 (1995).

The case should then be returned to the Board for further 
appellate consideration, as appropriate.  No action is 
required of the appellant until he receives further notice.  
This REMAND is to develop evidence and to ensure the 
appellant is afforded due process of law.  The Board 
intimates no opinion as to the final outcome warranted in 
this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



